OPINION OF THE COURT
Per Curiam.
On June 19, 1998, the respondent pleaded guilty in the United States District Court for the Eastern District of New York to racketeering, in violation of 18 USC § 1962 (c), and *97income tax evasion, in violation of 26 USC § 7201. He was sentenced on November 9, 1998 to 46 months’ imprisonment, five years’ supervised release, restitution in the amount of $1,551,380, and a $250,000 fine.
The Federal crime of racketeering is a criminal offense which, if committed in New York State, would constitute a felony under New York law (see, Matter of Christiansen, 220 AD2d 98).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, J. P., S. Miller, O’Brien, Ritter and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dennis J. Pappas, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dennis J. Pappas is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.